Citation Nr: 0400680	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  99-24 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pneumonia.

2.  Entitlement to service connection for shin splits.

3.  Entitlement to service connection for residuals of a 
fractured right ankle.

4.  Entitlement to service connection for cognitive 
dysfunction and memory loss, to include whether such a 
disability is the result of an undiagnosed illness.

5.  Entitlement to service connection for fatigue, to include 
whether such a disability is the result of an undiagnosed 
illness.

6.  Entitlement to service connection for multiple joint and 
muscle disability (with pain and weakness), to include 
whether such a disability is the result of an undiagnosed 
illness.

7.  Entitlement to service connection for hyperreflexia of 
the toes, to include whether such a disability is the result 
of an undiagnosed illness.

8.  Entitlement to service connection for irritable bowel 
syndrome (with food and chemical intolerance), to include 
whether such a disability is the result of an undiagnosed 
illness.

9.  Entitlement to service connection for photosensitivity, 
to include whether such a disability is the result of an 
undiagnosed illness.

10.  Entitlement to service connection for axonal neuropathy, 
to include whether such a disability is the result of an 
undiagnosed illness.

11.  Entitlement to service connection for headaches, to 
include whether such a disability is the result of an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had confirmed active military service from 
November 1990 to May 1991.  She served in the Southwest Asia 
Area of Operations during the Gulf War from January to March 
1991.

This appeal arises from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the issues noted on the 
title page of this decision.  In February 2001, the Board of 
Veterans' Appeals (Board) remanded this case so that a 
hearing could be held at the RO before a traveling Veterans 
Law Judge (VLJ).

The appellant provided testimony at such a hearing before an 
Acting VLJ in June 2003.  The VLJ that conducted this hearing 
will make the final determination in this case.  See 
38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).  

At this hearing, the veteran submitted a signed statement 
indicating her wish to withdraw issues she had timely 
appealed to the Board.  See 38 C.F.R. § 20.204 (2003).  These 
issues included entitlement to service connection for B-12 
deficiency and stress incontinence (to include whether such 
disabilities were the result of an undiagnosed illness); and 
entitlement to service connection for post-traumatic stress 
disorder, ovarian cyst, low back disability, a compression 
fracture of the T-12 vertebra, and a sinus disorder.  As the 
veteran has withdrawn these matters, the Board no longer has 
appellate jurisdiction to consider these issues.

As discussed below, all issues on appeal, other than whether 
new and material evidence to reopen a claim for service 
connection for pneumonia, are being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.




FINDINGS OF FACT

1.  Sufficient evidence required for an equitable decision of 
the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
pneumonia has been obtained.

2.  By rating decision of July 1991, the RO denied 
entitlement to service connection for pneumonia and properly 
notified the veteran of this determination.  She failed to 
perfect an appeal of this decision.

3.  The additional lay and medical evidence added to the 
record since July 1991 is cumulative or, by itself or in 
connection with evidence previously assembled, is not of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for entitlement to 
service connection for pneumonia.


CONCLUSION OF LAW

Subsequent to the final decision of July 1991 that denied 
entitlement to service connection for pneumonia, new and 
material evidence sufficient to reopen the claim has not been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (Effective prior to August 29, 2001).  See also 66 
Fed.Reg. 45620 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 1991 & 
2002).  As discussed below, the development conducted by VA 
in this case fully meets the requirements of the old 
provisions of 38 U.S.C.A. § 5107(a) (West 1991) and the new 
provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002).  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir.  2003).  The 
recent publication of new regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) does not 
require further development because, "the provisions of (the 
new regulations) merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed.Reg. 45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. 
§ 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In a letter issued in November 1998, VA informed 
the veteran of the actions she must take and the type of new 
and material evidence required in order to reopen her claim 
for service connection for pneumonia.  This letter informed 
her that this evidence must not be merely cumulative of 
evidence previously submitted.  This letter also provided the 
text of pertinent regulation at 38 C.F.R. § 3.156.  This 
letter informed the veteran that it was dependent on her to 
submit the requisite new and material evidence and did not 
indicate VA would conduct any development on this matter.  In 
addition, a Statement of the Case (SOC) of May 1999 notified 
her of the evidence that VA had considered in adjudicating 
her claim.  The SOC also notified the veteran of the 
pertinent laws and regulations and the reasons and bases for 
VA's decision.  Specifically, the SOC notified the veteran of 
the regulations governing the reopening of previously denied 
claims with the submission of new and material evidence.  She 
was also notified of the old laws and regulations governing 
VA's duty to notify and assist in the SOC and the new laws 
and regulations in the Board's remand of February 2001 and in 
the RO's letter issued in August 2001, and given an 
opportunity to comment on them.  Based on the above analysis, 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include military and VA 
records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  However, it appears that records from the veteran's 
post-active service with the U. S. Army Reserve have not been 
obtained.  The veteran has provided detailed information on 
her attempts to obtain these records through her reserve 
unit, the U. S. Army Reserve Personnel Command, the U. S. 
Army Inspector General's Office, and the National Personnel 
Records Center.  All of the contacted offices and agencies 
have provided negative results.  The available responses 
indicate that the veteran's service medical records were 
forwarded to the NPRC, and specifically VA's Records 
Management Center (RMC), in St. Louis, Missouri.  The RO 
directly contact the NPRC and the RMC in August 2001 and 
requested complete U. S. Army Reserve service medical 
records.  The RMC responded in November 2003 with microfiche 
of reserve personnel records and some service medical 
records.  Copies of the latter had previously been 
incorporated into the claims file.  Based on the extensive 
documented efforts of both the veteran and VA, the Board 
finds that the veteran's U. S. Army Reserve medical records 
are no longer available and further development of this 
evidence would be futile.  The Board notes that the active 
service medical records dated in March 1991 that document the 
veteran's episode of pneumonia and its treatment are of 
record.  She has not alleged any other treatment for 
pneumonia.  Thus, it appears that even if the reserve medical 
records, or for that matter any other identified post-active 
service records, were available, they would not be pertinent 
to the claim of new and material evidence.  See 38 C.F.R. 
§ 3.159(c)(1), (3) (VA regulations only require assistance in 
developing identified evidence that is "relevant" to a 
particular claim.)

In addition, the veteran was afforded a comprehensive VA 
compensation examination (General Medical Examination) in 
March 1999.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
This VA examiner reported medical histories, provided 
examination findings regarding the veteran's complaints, and 
provided the appropriate diagnoses/etiological opinions.  
While this examiner did not affirmatively indicate that he 
had reviewed the claims file, his detailed discussion of 
specific medical evidence (namely, neurological testing and 
opinions) indicates that such a review was done.  In any 
event, the reported medical history appears accurate based on 
the Board's review of the claims file.  Therefore, this 
examination is fully adequate for providing evidence 
regarding the existence and etiology of any pneumonia.  

The veteran has identified VA and private medical treatment.  
However, she has not alleged that any of this identified 
treatment was for pneumonia, but instead, was in connection 
with her other claims currently before VA.  Her VA treatment 
records have been incorporated into the claims file and she 
has directly submitted private treatment records that she 
felt were pertinent to her claim.  In addition, the May 1999 
SOC informed the veteran of the evidence in the possession of 
VA and, at her Board hearing in June 2003, she submitted a 
waiver of RO consideration regarding evidence received since 
the Board's remand of February 2001.  As the veteran is aware 
of her missing service medical records and has waived RO 
consideration of evidence obtained since May 1999, there is 
no duty to notify the veteran of an inability to obtain 
identified records.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 
C.F.R. § 3.159(e).  Regardless, the veteran has not indicated 
that any of the identified records showed any treatment or 
diagnosis for pneumonia or any type of respiratory disorder. 

As noted above, the veteran and her representative have been 
provided the opportunity to present oral testimony and 
argument directly to the Board in a hearing conducted in June 
2003.  The remand of February 2001 specifically informed the 
veteran of what development would be completed by VA 
regarding this claim, to include a VCAA notice issued in 
August 2001 and providing a Board hearing conducted in June 
2003.  According to the Court's holding in Stegall v. West, 
11 Vet. App. 268, 270-71 (1998), the Board has a duty to 
ensure the RO has fully complied with its remand directives.  
All requested development has been completed by the RO.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of her claims.
In Paralyzed Veterans of Am. v. Sec. of Veterans Affairs, 345 
F.3d 1334, 1344-47 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (CAFC) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec. of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the letter issued to the appellant in August 2001 that 
discussed the requirements of the VCAA, the RO requested that 
she submit information identifying pertinent evidence, or the 
evidence itself, to the RO within 60 days.  However, 
provisions of the Veterans Benefits Act of 2003 now allow VA 
to complete decisions prior to the one year appeal period 
under 38 U.S.C.A. § 5103(b)(1).  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C. § 5103(b)(3)).  This 
provision was made retroactively effective from November 9, 
2000; approximately a year and a half prior to the 
appellant's current claim received in March 2002.  Id. at 
§ 701(c).  Regardless, the appellant has not identified any 
pertinent evidence regarding her claimed pneumonia that has 
not been obtained by VA.  Based on the provisions of the 
Veterans Benefits Act of 2003, Board review at this time is 
appropriate.  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).



New and Material Evidence

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed.Reg 45620 (2001).  However, those 
provisions are only applicable to claims filed on or after 
August 29, 2001.  As the veteran's claim of new and material 
evidence substantially predates August 2001, the new 
regulatory criteria are not applicable.

The veteran filed a claim for entitlement to service 
connection for pneumonia in June 1991.  By rating decision of 
July 1991, the RO denied entitlement to service connection 
for a low back disability.  The RO determined that the 
evidence showed an in-service episode of pneumonia in March 
1991 that was acute and transitory without any current 
disabling residuals.  By letter of July 1991, the RO informed 
the veteran that her claim had been denied.  This letter was 
issued to her last reported address on the claim received 
June 1991.  The letter also informed the veteran of her 
appellant rights.  The veteran failed to file a notice of 
disagreement (NOD) with this decision.  In fact, the next 
correspondence of record from the veteran was not received 
until April 1998.

There is no dispute in this case that the July 1991 decision 
became final after the veteran was appropriately notified and 
failed to perfect a timely appeal.  Once a denial of a claim 
of service connection has become final, it cannot 
subsequently be reopened unless new and material evidence has 
been presented.  38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (Effective prior to August 29, 2001).  In Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the U. S. Court of 
Appeals for the Federal Circuit (Federal Circuit) noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  For the limited 
purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed; however, this 
presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before the RO in July 1991 included service 
medical records noting treatment and diagnoses for pneumonia 
in March 1991.  The veteran reportedly started to suffer with 
respiratory difficulty after being exposed to powdered 
pesticide.  She received a separation examination in May 
1991.  The veteran did indicate a medical history of pain and 
pressure in her chest.  The examining physician summarized 
that this history was related to the episode of pneumonia in 
March 1991, and there was no current disability associated 
with this episode.  A chest X-ray taken at that time was 
reported to be negative.  On examination, her lungs and chest 
were found to be normal.  

Subsequent to the July 1991 rating decision, multiple written 
statements and testimony from the veteran were obtained.  
While she noted that she had suffered with pneumonia in March 
1991, she did not specifically assert that she currently 
suffered with pneumonia.  Her primary contention is that the 
pesticide that she was exposed to in March 1991 had also 
caused numerous other chronic disabilities.  Also obtained 
were additional inpatient service medical records dated in 
March and April 1991 that noted treatment of the veteran's 
pneumonia.  

On a VA compensation examination of March 1999, the veteran 
acknowledged that treatment of her respiratory distress in 
March 1991 had resolved these symptoms.  She noted that her 
respiratory system was functionally normal and had not 
suffered with any sequela of the pneumonia.  On examination, 
the lungs were clear.  A chest X-ray found no pneumonia or 
pulmonary edema.  Her pulmonary functioning tests were 
normal.  The impression was pneumonia with respiratory 
distress documented during the Gulf War.

A comprehensive military examination conducted in June 1995 
found her lungs clear to auscultation with good air exchange 
and no wheezes.  A chest X-ray and pulmonary function test 
were both noted to be normal.  The impression was history of 
pneumonitis (that could have been chemically induced by 
pesticide) with no sustained or permanent lung damage.  

A private physical examination apparently conducted in April 
2002 found no evidence of respiratory distress.  Her chest 
sounds were reported to be normal and her chest was non-
tender.  Outpatient examinations of July and August 2002 
found her lungs clear to auscultation and without pleural 
rub.  

The evidence received since July 1991 continues show that the 
veteran does not currently suffer with pneumonia or any other 
type of respiratory disorder.  In fact, in relating her 
medical history she has denied any ongoing respiratory 
problem.  While this evidence is new, it is not probative of 
the reasons and bases for denial in July 1991.  That is, this 
new evidence does not provide any medical evidence of a 
current respiratory disability, to include pneumonia.  
Without evidence of a current respiratory disability or 
pneumonia, the Board finds that evidence received since the 
July 1991 decision is either cumulative or not of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for pneumonia.


ORDER

As new and material evidence sufficient to warrant reopening 
of a claim for service connection for pneumonia has not been 
received, the claim is denied.


REMAND

A review of the claims file reveals conflicting medical 
opinions on the etiology of the veteran's current orthopedic 
and neurologic disabilities.  She has noted that in March 
1991 her duties as the officer in charge for sanitation for 
her unit included controlling exposure to insects.  The 
veteran claimed that, during this month while attempting to 
use pesticide, she was exposed to, and inhaled, a cloud of 
pesticide powder.  No one has been able to identify the 
nature of his pesticide.  Soon after this, she developed 
respiratory distress that led to her hospitalization with a 
diagnosis of pneumonia.  The available service medical 
records and lay statements from March 1991 essentially 
corroborate this claim.

The veteran has also reported prior and intercurrent physical 
injuries to include a fractured T12-L1 vertebra during a 
parachute jump in 1975, a right ankle injury to include a 
stress fracture during U. S. Army reserve training in May 
1992, and a right leg injury after falling off a stool in May 
2002.

However, the medical examiners have provided differing 
opinions on what, if any, residuals have resulted from this 
pesticide exposure.  A VA physician that conducted a 
"Persian Gulf War" examination in August 1997 provided a 
rather long, yet inconclusive, opinion on the etiology of the 
veteran's complaints.  This examiner's assessment was "some 
type of neurologic or neuromuscular disorder, 
undifferentiated at this time."  He indicated that the 
veteran's related history of symptomatology was not that 
typically reported for neurological disorders associated with 
exposure to pesticides, although a nexus to the veteran's 
pesticide exposure could not be excluded.  The VA physician 
noted that there was no testing currently available that 
could conclusively prove, or disprove, that the veteran's 
exposure to a pesticide had caused her current complaints.  
He thought other possible diagnoses to consider included 
multiple sclerosis, myasthenia gravis, and Charcot-Marie-
Tooth syndrome.  The examiner felt that a neurologic 
consultation on this matter would be helpful, to include 
possible testing such as lumbar puncture/spinal fluid studies 
and/or nerve/muscle biopsies.

A VA psychiatric examination of November 1997 noted a 
diagnosis of organic brain syndrome secondary to an unknown 
substance exposure.  However, this physician also felt that 
diagnoses for a conversion disorder and a personality 
disorder had yet to be ruled out.

VA orthopedic examinations of March 1999 noted diagnoses for 
residual arthralgia from a right ankle stress fracture and 
degenerative joint disease of the lumbosacral spine.  A VA 
psychiatric examiner of March 1999 reported that the veteran 
became distracted and had lost her train of thought during 
his interview.  The diagnosis was chronic adult adjustment 
disorder with depression, but the examiner commented that the 
veteran's emotional state was dependent on her physical 
condition.  

A general medical examination of March 1999 noted diagnoses 
for mild to moderate history of cognitive impairment, 
degenerative disease with mechanical low back pain, history 
of a fractured "left" ankle with post traumatic arthralgia, 
history of depression, and osteoporosis documented by 
densitometry with some muscle ache.  The examiner further 
commented:

It appears that Neurology felt that her 
muscle wasting and neuropathy, at this 
point were not consistent with myasthenia 
gravis.  She has had two tensilon tests 
both of which have been nondiagnostic and 
it was felt that close follow up in this 
regard would be warranted.  She may 
exhibit some of the findings of 
organophostphate [pesticide] induced 
delayed neuropathy and this may be a 
factor with her muscle weakness and her 
neuropathic complaints...Her fatigability 
although multifactorial, does not have a 
definitive diagnosis or definite disease 
course as of yet.  The picture of chronic 
fatigue and fibromyalgia have an overlay 
with regard to her significant functional 
impairment...and [she] would be a candidate 
for future studies with regard to 
fatiguability and undiagnosed illnesses 
related possibly to Gulf War exposure.

The veteran was given a series of examinations from June to 
August 1995 in connection with the military's Comprehensive 
Clinical Evaluation Program (CCEP).  Impressions after a 
physical examination in June 1995 included weakness and 
fatigue.  The examiner commented that: 

...pesticide exposure is an intriguing 
etiology for her symptoms although we 
have no idea what this substance was.  It 
was rumored in her unit that the powder 
was DDT but her symptoms are not 
consistent with DDT poisoning.

A diagnosis sheet of June 1995 noted a primary diagnosis of 
bilateral lower extremity weakness and a second diagnosis of 
short-term memory loss with history of exposure to 
pesticides.  Military neuropsychologic testing ("MicroCog") 
conducted in May 1995 found the veteran functioned within 
normal limits when compared to individuals of her age and 
education.  A military psychiatric examination was given to 
the veteran in August 1995.  The diagnosis was psychological 
factors affecting medical condition.  The examiner noted that 
the veteran's episodes of memory complaints were stress 
related and that there was a question of whether 
psychological factors exacerbated the veteran's fatigue and 
lower extremity weakness cycle.  The other diagnosis was 
histrionic traits.  It was opined by the psychiatrist that:

...the patient does have symptomatic 
difficulty only in areas of memory which 
are associated with stress, either 
acquisition of knowledge under stressful 
conditions, or stressful condition in and 
of themselves that bring back perhaps 
painful or difficult times for this 
patient.

A military electromyography (EMG) of August 1995 found 
chronic left S1 radiculopathy without evidence of ongoing 
denervation.  The military informed the veteran of the CCEP 
testing results in October 1995.  The final diagnoses were 
episodic subjective weakness, chronic left S1 radiculopathy, 
and a history of chemical pneumonitis.

A private outpatient record of July 1999 noted the veteran's 
related history of right ankle injury in 1992.  The ankle was 
unstable and tender, however, X-rays showed fairly normal 
bony architecture with no obvious stress fracture or injury.  
In August 2001, a private outpatient record noted an 
impression of a history of nerve gas or chemical exposure 
with possible related neuropathy.  This impression also noted 
evidence of peroneal weakness and pronated foot type with the 
development of hammertoes.  X-rays taken of the knees in 
August 2001 revealed mild narrowing of the medial 
compartments.  A private EMG conducted in September 2001 
found symptoms of polyradiculopathy predominately at the left 
S1 and L5 levels.  A private lumbar puncture of October 2001 
yielded grossly clear cerebrospinal fluid.  Laboratory 
testing of this fluid was reportedly negative or within 
normal limits.  A private outpatient record of April 2002 
noted a history of undiagnosed connective tissue disorder and 
immune disorder.  A brain magnetic resonance image (MRI) 
conducted in April 2002 found no significant abnormalities.

Additional private outpatient records dated from June 2001 to 
June 2002 noted impressions of right shoulder pain, decreased 
memory, headaches, suspected Gulf War Syndrome, and 
radiculopathy.  A right shoulder MRI conducted in September 
2002 found mild hypertrophic changes in the acromioclavicle 
joint, which mildly encroached the musculotendinous junction 
of the supraspinatus.  X-rays taken in July 2002 found 
osteoarthritic changes of the lower lumbar spine, mild 
sclerosis of the hip joints, moderate medial joint space 
narrowing in the knees, moderate carpometacarpal joint 
narrowing and arthritis in the hands, and narrowing in the 
joints of the fingers.  A densitometer study conducted in 
July 2002 found mild osteopenia in the lumbar spine.  Private 
outpatient records of July and August 2002 noted assessments 
for arthralgia and myalgia symptoms consistent with 
fibromyalgia.  In August 2002, the examiner indicated that 
the veteran suffered with irritable bowel syndrome as a 
result of her use of Vioxx (prescribed pain medication).  

The veteran was given a series of military physical profiles 
during the 1990s and early 2000s.  In January 1996, her 
medical condition was noted to be Gulf War Syndrome.  In 
September 1998, her medical condition was an undiagnosed 
neurologic condition.  In January 1999, her medical condition 
was anoxal neuropathy of an unknown etiology.  Finally, a 
profile issued in October 2001 noted the veteran suffered 
with a chronic neuromuscular and cognitive disorder resulting 
from a line-of-duty documented environmental exposure 
(probably pesticide) during the Gulf War.  

A private physician prepared a medical opinion in May 2003.  
This physician noted in detail the veteran's medical 
treatment and testing.  He opined:

It is clear that [the veteran] suffered 
both acute and long-term medical effects 
secondary to her exposure to an unknown 
pesticide while on active duty during the 
Gulf War.  Many of her symptoms are 
consistent with organophosphate 
[pesticide] poisoning including 
organophosphate-induced delayed 
neuropathy and neurocognitive deficits.

However, this physician then noted that:

Further testing that may help to clarify 
[the veteran's] condition include 
Magnetic Resonance Spectroscopy, further 
neuropsychologic testing to include 
visual evoked potentials, somatosensory 
evoked potentials, and vestibule-occular 
reflex testing.

In addition to the above inconsistent and conflicting 
opinions (some opinions are even internally inconsistent, 
such as the May 2003 physician's opinion that stated "it is 
clear" but then found "further testing...may help 
clarify..condition."), the Board finds that none of these 
opinions was based on a review of the veteran's complete 
medical history.  While the May 1999 VA compensation 
examinations may have reviewed the claims file, since then VA 
has obtained substantial medical evidence regarding the 
veteran's medical history.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (The duty to assist requires VA to obtain a 
medical examination/opinion that has considered records of 
prior medical examination and treatment in order to assure a 
fully informed evaluation.)  In addition, the veteran has 
identified pertinent medical treatment in her written medical 
histories and during testimony in June 2003 that have yet to 
be obtained by VA.  See Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992) (The duty to assist requires VA to obtain all 
pertinent medical records which have been called to its 
attention by the veteran and by the evidence already of 
record.)  Therefore, this case is remanded in order to obtain 
the identified pertinent medical evidence and a comprehensive 
VA examination that will provide the appropriate etiological 
opinion(s) regarding the veteran's current neurologic, 
orthopedic, and gastrointestinal complaints.

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED for the following:

1.  Review the claims file and determine 
whether the veteran has received 
appropriate notice under the VCAA.  If 
not, such notice should be provided to 
her.  Such notice should specifically 
apprise her of the evidence and 
information necessary to substantiate her 
claims and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  Contact the veteran and request that 
she identify all treatment of her claimed 
disabilities since June 2003.  
Thereafter, request copies of these 
treatment records from the identified 
sources.  The veteran should be requested 
to provide the appropriate signed 
releases in order to obtain records of 
private treatment.  All responses and/or 
evidence received should be associated 
with the veteran's claims file. 

In addition, ask the veteran to identify 
what physician and/or facility treated 
her right ankle injury during annual 
training in May 1992 and her episode of 
gastrointestinal distress in 1996.  
Conduct all appropriate development of 
these records, to include directly 
contacting any private or military 
facility identified by the veteran.  All 
responses and/or records received should 
be incorporated into the claims file.

Ask the veteran to submit signed release 
forms for the following private 
healthcare providers (with complete 
addresses of the physicians/facilities):  
University of Alabama Medical Center at 
Birmingham, Anniston Orthopedic 
Association, Stringfellow Memorial 
Hospital, Northeast Alabama Regional 
Medical Center, Riverview Regional 
Medical Center, The Neurology Clinic, 
Anniston Medical Clinic, Dr. Charles 
Pederson, Dr. Wilfredo Grana, Dr. Burson, 
and Dr. Kotler.  Then request all 
treatment records dated from May 1991 to 
the present time directly from these 
physicians/facilities.  All responses 
and/or evidence obtained should be 
incorporated into the veteran's claims 
file. 

3.  Contact the Birmingham, Alabama VAMC 
and the VA outpatient clinic in Anniston, 
Alabama and request copies of all of the 
veteran's treatment records dated from 
May 1991 to the present time.  In 
addition, contact the Noble Army 
Community Hospital (Ft. McClellan, 
Alabama) and military hospitals on 
Keesler Air Force Base (Biloxi, 
Mississippi) and Ft. Riley, Kansas, and 
request copies of all of the veteran's 
treatment records dated from May 1991 to 
the present time.  All responses and/or 
evidence received should be incorporated 
into the claims file. 

4.  Contact the veteran and inform her 
that service medical records discussing 
her right ankle injury during annual 
training are not of record.  She should 
be requested to submit alternative 
evidence corroborating this injury to 
include treatment records, lay statements 
from family or service members, etc.  All 
evidence received regarding this request 
should be associated with the claims 
file.

5.  After the above development has been 
completed and all evidence received has 
been associated with the claims file, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic, neurologic, and 
gastrointestinal examinations.  Send the 
claims folder and a copy of this remand 
(to include the discussion of medical 
history noted above) to the examiners for 
review.  The reports of the examination 
should be associated with the veteran's 
claims folder.  Please provide the 
examiners with the following 
instructions:

The purpose of this examination is to 
determine the nature and etiology of the 
veteran's multiple complaints to include 
irritable bowel syndrome with food and 
chemical intolerance, shin splints, 
residuals of a right ankle fracture, 
cognitive dysfunction and memory loss, 
fatigue, joint and muscle disabilities 
(pain and weakness), hyperreflexia of the 
toes, photosensitivity, headaches, and 
axonal neuropathy.  In regards to these 
disorders, the examiners are requested to 
review both the claims file and the 
medical history noted above in the 
Board's discussion of this case.  A 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions must be clearly set 
forth.  Any testing deemed necessary by 
the examiner should be conducted.  In 
this regard, the neurologist is requested 
to review the letter from Dr. Charles 
Pederson prepared on May 22, 2003 and the 
opinion of the August 1997 VA examiner 
(Persian Gulf Examination) to determine 
whether the indicated testing is 
necessary to arrive at the opinions 
requested below.  If the neurologist 
finds such testing is not required, or 
that such testing is unavailable at a VA 
facility, then an explanation for this 
determination should be provided in the 
examination report.  

The neurologist is requested to answer 
the following questions:

a.	Does the veteran currently suffer with 
a disorder/disability associated 
cognitive dysfunction/memory loss, 
fatigue, joint and muscle disabilities 
(pain/weakness), hyperreflexia of the 
toes, photosensitivity, headaches, 
and/or anoxal neuropathy?  If so, 
please provide the appropriate 
diagnosis(es).
b.	Is it as likely as not that any 
disorder/disability associated with 
the veteran's complaints is the result 
of her exposure to pesticides in March 
1991 or any other event of her active 
military service, as opposed to its 
being the result of some other factor 
or cause?  Was any identified 
disorder/disability aggravated by her 
exposure to pesticide in March 1991 or 
any other event of her military 
service?  Please explain your 
conclusions.
c.	If a diagnosis(es) cannot be 
determined, the examiner should 
express an opinion on whether there 
are objective signs or symptoms of an 
undiagnosed illness associated with 
any of the above noted complaints.  
The examiner should also provide an 
opinion that addresses whether it is 
at least as likely as not that the 
veteran's current symptoms had their 
onset in service or are etiologically 
related to her experiences during the 
Gulf War.  
d.	If service-connected 
disorders/illnesses overlay 
nonservice-connected disabilities, 
indicate in your best medical judgment 
the symptomatology, level of 
impairment, and body functions 
affected by the service-connected 
disorders/illnesses.  That is, what 
are the manifestations resulting from 
the service-connected 
disorders/illnesses as opposed to 
similar symptoms resulting from the 
veteran's nonservice-connected 
disabilities such as arthritic 
changes, any spinal disorder, etc.  If 
it is not possible to discern the 
symptoms of service-connected 
disability from other nonservice-
connected disabilities, it should be 
so stated.   

The orthopedist should answer the 
following question:

a.	Does the veteran currently suffer with 
a disability associated with her right 
ankle or shin splints?  If so, please 
provide all appropriate diagnoses.
b.	Is it as likely as not that any 
disability associated with the 
veteran's right ankle or complaints of 
shin splints is the result of her 
active military service or a right 
ankle injury reported in May 1992 
during U. S. Army Reserve annual 
training, as opposed to its being the 
result of some other factor or cause?  
Was any identified disability 
aggravated by her active military 
service or the May 1992 injury?  
Please explain your conclusions.

The gastroenterologist should answer the 
following questions:

a.	Does the veteran currently suffer a 
gastrointestinal disability?  If so, 
please provide the appropriate 
diagnosis(es).
b.	Is it as likely as not that any 
disorder/disability associated with 
the veteran's gastrointestinal 
complaints is the result of her 
exposure to pesticides in March 1991, 
or any other event of her active 
military service as opposed to its 
being the result of some other factor 
or cause?  Was any identified 
disorder/disability aggravated by her 
exposure to pesticide in March 1991 or 
any other event of her military 
service?  Is any gastrointestinal 
disability etiologically related, in 
any way, to the veteran's use of 
prescribed pain medication?  Please 
explain your conclusions.
c.	If a diagnosis(es) cannot be 
determined, the examiner should 
express an opinion on whether there 
are objective signs or symptoms of an 
undiagnosed illness associated with 
any of the gastrointestinal 
complaints.  The examiner should also 
provide an opinion that addresses 
whether it is as likely as not that 
the veteran's current gastrointestinal 
symptoms had their onset in service or 
are etiologically related to her 
experiences during the Gulf War.  

If the veteran fails to report for this 
examination, refer the claims folder with 
a copy of this remand to the appropriate 
healthcare professionals in order to 
obtain medical opinions to questions 
posed in the above paragraphs based on a 
document review of the claims file.  The 
examiners must provide comprehensive 
reports including complete rationales for 
all conclusions reached.  

6.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  

7.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the veteran, she and her 
representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of her claims.  38 C.F.R. § 3.655 (2002).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



